 

 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 1 of 12
n LAT
SCANNET ot yk
and Emailed

TC. SI 4? pages

UNITED STATES DISTRICT courT —! A
DISTRICT OF CONNECTICUT initials No,

  

   
  
 
 

.

}

 

TRE MCPHERSON, ET AL., CIVIL NO, 3:20-CV-534 (JBA)
V.

NED LAMONT, ET AL. JULY 3, 2020

Nee ee ee ee ee

 

NOTICE OF OBJECTION TO PROFFERED SETTLEMENT AGREEMENT

Pursuant to Rule 23 (e)(5) of the Federal Rules of Civil Procedure,
Joseph Halladay, the undersigned and unnamed member of the class in the above
captioned case ("undersigned" or "class member"), hereby objects and takes
exceotion to the proffered settlement agreement.
TL. INTRODUCTION

Oa April 20, 2020, the Plaintiffs, by and through attorneys from the
American Civil Liberties Union ("ACLU") amongst others ("class counsel"
collectively), commenced the current action challenging the adequacy of
safiitation measures, and the Connecticut Department of Correction ("crpoc")
afforts to reduce prisoners’ risk of exposure and/or contraction of the
Coronavirus Disease 19 (COVID-19).

The Plaintiff's averred that:

(1) "Defendants-Respondents are unable to sufficiently comply with
public health guidelines to prevent an outbreak of COVID-19 [and] continuing
to detain [persons in pretrial custody] under conditions of confinement that
are inconsistent with COVID-19-specific guidance from public health experts
is not rationally related to, and excessive in relation to [a legitimate,
non-punitive governmental] purpose...violat[ing] [their] rights...under the
Fourteenth Amendment." Complaint, Doc. No. 1, 7] 83-84;

(2) "Defendants-Respondents' actions and inactions result in the

-j-
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 2 of 12

confinement of [persons in pretrial custody] in facilities where they do

not adequately test for, treat, or prevent COVID~-19 outbreaks, which violates
Plaintiff's rights to treatment and adequate medical care...under the
Fourteenth Amendment." Complaint, Doc No. 1, {[f{ 86-87; arid

(3) "DOC facilities, as currently operated, are unable to comply with
public health guidelines to prevent an outbreak of COVID-19, and Defendants-
Respondents have not and cannot provide for the safety of {incarcerated
individuals]. ...Defendants-Respondents have not taken appropriate steps
to test for, treat and prevent further COVID-19 outbreaks, and.,.are unable
to protect the Medically Vulnerable Post-adjudication Subclass from serious
harm caused by COVID~19, in violation of their constitutional obligation
to provide humane conditions of confinement...under the Eighth Amendment."
Compiaint, Doc No. 1 ff 89-90.

Accordingly, the Plaintiff's sought eight separate and distinct requests
for relief (Id., 7 91, 1-8).

On June 23, 2020, the undersigned received a "NOTICE TO THE CLASS OF
SETTLEMENT AGREEMENT", dated June 17, 2020 ("Notice"). As asserted in the
Notice, "[o]n June 6, 2020..., the parties reached a Settlement Agreement],
and] (o]n June 12, 2020, the Court certified a class of plaintiffs...." The
undersigned has been identified as "a member of the class" (Notice, §I).
Accordingly, the undersigned forwarded a correspondence to class counsel,
also on June 23, 2020, requesting a copy of the proffered settlement agreement
in its entirety. On July 2, 2020, the undersigned class member received a
copy of the "MODIFIED SETTLEMENT AGREEMENT AND GENERAL RELEASE", dated June
26, 2020 ("Agreement"), to which the undersigned hereby objects and takes

exception to for the following reasons:
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 3 of 12

It. OBJECTION

A. The Proffered Agreement Unlawfully And Illegally Waives All Class
Members' Right To Seek Future Redress.

The Complaint's "THIRD CLAIM FOR RELIEF", articulated in fff 88-90, is
overly broad and generally states a claim of "Unconstitutional Conditions
of Confinement in Violation of the Eighth Amendment to the U.S. Constitution".
Under the provisions of the Agreement, “all class members..,individually
and on behalf of the Class...in consideration of the benefits of this
Agreement, release and forever discharge the defendants...in both their
official and individual capacities...from all actions, causes of action,
suits, claims, or controversies for any and all forms of nom-monetary relief
arising from acts or omissions alleged in the Complaint, or from acts or
omissions that could have been litigated by the class in this action. Said
liability includes such actions as may have been or may in the future be
brought in the federal courts, the courts of the State of Connecticut, any
state or federal administrative agency, or before the Claims Commissioner
pursuant to Conn. Gen. Stat.§ 4-141, et seq." (See, Agreement, § H, jf 30.)

The undersigned class member strongly objects and takes exception to
this term of the Agreement, in that (1) this provision unlawfully and unfairly
waives the undersigned's rights to seek future redress; and (2) as articulated
fully in § II.B., below, the undersigned suffered individual harm and is
already pursuing a separate action.

Moreover, class counsel agrees to waive ali class members’ rights "in
consideration of the benefits of this Agreement". (Id.) Whereas, the under-
signed does not consider there to be any “benefits” stemming from this
Agreement their waiver is unsubstantiated. To say that the entire prison
population would "benefit" from the CTDOC fulfilling their obligations under

-3-
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 4 of 12

the constitution is apparent. However, to waive each individual prisoner's
right to file claims to enforce such constitutional mandates, the only redress
prisoners have, is insolent.

The undersigned has never given, nor does he give class counsel the
authority to waive the undersigned's rights under the law, This objection
is filed to safeguard and preserve the undersigned's individual rights under
the law, and to serve as an attestation that the undersigned does not, in
any way, relinquish nis legal rights to class counsel, or in lieu of any
perceived “benefit" under this Agreement.

B, The Undersigned Class Member Has Suffered Individual Harm And Is Pursuing
A Separate Action For Damages,

The undersigned class member has suffered individual harm and is
currentiy pursuing a separate action. Although it arises from different facts
and circumstances, the undersigned's suit will state a claim of
unconstitutional conditions of confinement in violation of the Eighth
Amendment to the U.S. Constitution, as it relates to some of the named
defendants' deliberate indifference to a substantial risk of exposure to
COVID-19, The undersigned's claim for relief will be identical to the
Plaintiff's "THIRD CLAIM FOR RELIEF”, as articulated in their Complaint {7
88-90, In accordance with the proffered Agreement, the doctrines of res
judicata/collateral estoppel may bar the undersigned's claim and/or certain
and specific relief(s) arising therefrom (see, § II.A., above).

The undersigned's individual cause of action stems from an incident
that occurred at the facility in which he is housed, on and around April
15, 2020. This incident predates the commencement of the Plaintiff's class

action. In that the undersigned has to comply with the provisions of the

 

1 ;

Although the undersigned class member may still be able to sue for monetary
relief, the undersigned anticipates his individual action will also request
non-monetary relief. _4
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 5 of 12

Prison Litigation Reform Act {"PLRA"), and is currently in the process of
exhausting his administrative remedies, he is not yet able to file suit.
Furthermore, the undersigned contacted class counsel on two separate occasions
in order to both apprise them of the facts and circumstances that give rise
to the undersigned’s cause of action and to seek assistance. First, the
undersigned's Power of Attorney contacted class counsel, on behalf of the
undersigned, via electronic mail. Shortly thereafter, the undersigned
forwarded a copy of his correspondence to the prison's warden ("attempt at
an informal resolution"), which outlined all the details of what transpired.
To date, the undersigned class member has not received any response from
class counsel,

Whereas, class counsel has not responded to the undersigned's correspond-
ences, the undersigned was never given notice, or an option to opt-out of
the class settlement, not even a copy of the complaint, and being that the
undersigned has suffered individual harm, which has not been rectified by
this class settlement, and the undersigned is currently pursuing a separate
action for damages, the undersigned objects to this Agreement accordingly.

Cc. The Proffered Settlement Agreement Is Unfair, Unreasonable, And
Inadequate.

1. The provisions of the Agreement that relates to the "DISCRETIONARY
RELEASE OF PRISONERS” (Agreement SE.), is inadequate and unreasonable.

The Complaint filed in this case recognizes "a subclass of persons who
by reason of age of medical condition, are particularly vulnerable to injury
or death from COVID-19" (Complaint 94 71 & 72, "Medically Vulnerable
Subclasses”, Pre-and-Post adjudication, respectively). “The Medically
Vulnerable Subclasses include all people 50 or older who are in custody at
DOC facilities and all people in custody at DOC facilities who have been
diagnosed with [specified medical conditions]" (Id. 7 73). The Plaintiffs

~~
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 6 of 12

sought "immediate release of ail members of the Medically Vulnerable
Subclasses" (Id. 5). However the Agreement only allows for "consideration
for community release {for prisoners] if they are 65 and older or if they
have a medical score of 4 or 5" (Agreement {| 24). This compromise abandons
a significant portion of the Medically Vulnerable Subclasses. Most of the
specified medical conditions, outlined in the Complaint, would not classify
a prisoner as a medical level 4 or 5. Whereas prisoners who suffer from such
underlying conditions would be excluded from “consideration for discretionary
release” (along with all prisoners 50-64 years old). Class counsel, correctly,
asserts that these individuals "face serious risks of life-threatening illness
due to their age and/or underlying medical conditions" (Complaint ff 3), yet
they agree to disallow the very same individuals from even being "considered
for discretionary release” and to remain at a "substantial risk of severe
illness or death...." (Id. 1)°

The only individuals that the CTpoc is actually “considering for
discretionary release’are "individuals with terminal illnesses who are so
debilitated or incapacitated by such condition, disease or syndrome as to
be physically incapable of presenting a danger to society" (Medical Parole),
and/or "individuals who are so physically or mentally debilitated, incapaci-
tated or infirm as to be physically incapable of presenting a danger to
society" (Compassionate Parole). The aforementioned release mechanisms have
been on the books for decades and are insufficient, in that they do not take

zas noted in the Plaintiff's Complaint "the first person in DOC custody to

die from COVID-19...was over 60...." (at | 42) While his medical score is

not stated, if it wasn't a 4 or 5 he wouldn't have been "considered for
discretionary release". Either way COVID-19 turned his two year sentence

into a death sentence, By severely limiting prisoners that should be granted
early release, due to their age and/or medical conditions, more prison terms
will be converted into death sentences, due to COVID-19. It is also important
to rote that the State of Connecticut abolished it's use of capitol punishment
several years ago.

 

-6~
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 7 of 12

into account the "significantly higher risk of severe disease and death if
[prisoners] contract COVID-19." (Complaint {| 1} While the "Info Sheets" posted
to advise the prison population of the criteria for both medical parole and
compassionate parole have revision dates well into the current pandemic (4.8.
2020; 4.17.2020, medical parole and compassionate parole, respectively),
neither have any mention of COVID-19. This supports the fact that the CTboc
is not planning on releasing any inmates regardless of whether they are 65

or older, or have a medical score of 4 or 5, a sentiment echoed by Gcvernor
Lamont. (See, Complaint 7 39, “Governor Lamont refused to consider releasing

anyone in state custcdy..." citing, Kelan Lyons, Lamont Says No Prison

 

Releases Because of COVID~19 Despite Pressure From Advocates, CONN, MIRROR
(Mar. 24, 2020), https://cutt.ly/Jt3c8v8, at note 71.)

Moreover, it is important to note that, while the Agreement establishes
ari "independent Agreement Monitoring Panel" (AMP), there is no provision
"to confirm that Defendants - Respondents properly identify and release
members of the Medically Vulnerable Subclasses". "Plaintiffs’ [Complaint]
ask(edJ the Court to appoint a public - health expert” to carry out this
responsibility (see, Complaint J] 4}, however the Agreement leaves it up to
the "Defendants [to] make best efforts" and to provide "Counsel for the
Plaintiff's (1) the number of individuals reviewed for discretionary release;
(2) the number of individuals granted discretionary release; and (3) the
number of individuals denied discretionary release" (Agreement J 25). There
is no component “to confirm that the Defendants ~ Respondents properly
identify and release members of the Medically Vulnerable Subclasses", nor
is there any established criteria to determine whether an individual should
be granted/denied early release. Wherefore the provisions of the agreement
that relates to the discretionary release of prisoners is inadequate ard

-7-
 

 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 8 of 12

unreasonable and the undersigned class member” objects accordingly.

2. The Agreement is unfair and unreasonable due to the disparity in
the treatment of prisoners and CTDOC employees.

The current class action was brought forth to "prevent or minimize the
spread of the virus for those confined in DOC facilities" (Complaint f[ 1).
As noted in the Complaint "hundreds of thousands of correctional officers
and correctional healthcare workers enter these facilities everyday...."

(at 7 56). It is unequivocal that, if there is an outbreak of COVID-19 in

a CTpoc facility, somebody would've had to bring the contagion into the
facility. Since there has been no visits for several months, other than new
commits and/or transfers in and out of the facility, the most likely source
of transmission would be CTDOC employees. Once the contagion is present in
the facility, the virus will spread exponetially. The Agreement does little,
to nothing "to prevent or minimize" the transmission of the virus from CTDOC
employees.

Although the Agreement states that "Staff in correctional facilities
will be required to wear masks when social distancing is not possible".

(at J 23), all CTDOC employees are not complying with the current recommen-
dations to wear a mask. However, all inmates must wear a mask at all times
or will face disciplinary action. If the CTDOC employees are not currently
following recommended guidelines, how can we expect them to comply with the
provision of the Agreement? The Agreement omits any indication of - how this
provision will be enforced?; how will prisoners be protected from retaliatory
measures from staff?; Etc.. The undersigned has personally witnessed numerous

CTDOC employees not wearing masks while socializing with inmates.

=

 

The undersigned class member is not currently a member of the Medically
Vulnerable Subclass.

~8-
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 9 of 12

"poc staff are further vectors of the virus...[in that] they may be
asymptomatic but still contagious. This presents a daily risk of coronavirus
infection in DOC facilities. [Although] DOC is taking staff members' temper-
ature upon their entrance to the facilities, but the high rates of asymptom-
atic transmission means that monitoring fever is inadequate to identify all
wno may be infected and thereby reduce the risk of transmission." (Footnote
anitted) Complaint 7 56.

Under this Agreement "DOC will make best efforts to encourage all staff
members to get regular COVID-19 viral testing." (Emphasis supplied.) Agreement
115. But CTDOC will "conduct mass testing of all prisoners incarcerated in
correctional facilities...." (Emphasis supplied.) Agreement 10. Eventhough
the Agreement states that testing is "subject to the informed agreement and
consent of the person being tested..." (Id.), what is not being conveyed
to the Court is that if a prisoner chooses to "opt-out", he is "presumed
positive" for COVID-19, transfered to a seperate unit (with any other
prisoners who actually tested positive), is "quarantined" for 14 days and
"may'' lose his housing assignment, job assignment, etc.. "Encouraging" a
person to be tested who is (1) more likely to be a carrier of the virus;
and (2) is endangering a vast amount of people on a daily basis, by entering
a correctional facility not knowing if they are a carrier of the virus, while
forcing those they endanger to be tested, is not only ineffective, but
draconian.

Additionally, the Agreement implements "quarantine" and "medical'
isolation" for prisoners, but there is no mention of the same measures being
taken against staff. The undersigned has first-hand knowledge of the
disparity in the CTp0C's implementation of these measures. The undersigned
was placed in the "restrictive housing unit" under the guise of "quarantine"

_~9-
 

 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 10 of 12

after an individual who transferred to the facility in which the undersigned
is housed, tested positive for COVID-19. Although the undersigned was never
in direct contact with the infected individual, the undersigned was placed
in restrictive housing and was treated as if he was placed there for punitive
reasons, Furthermore, staff members who were in direct contact with the
infected individual, over a period of several days, were still at the facility
working. * Finally, the Agreement does not have any requirement to report
the statistical data relating to how many staff members tested, how many
were positive, etc.. Whereas there is a vast disparity between the treatment
of prisoners and the treatment of staff members, this Agreement is unfair,
unreasonable and inadequate and the undersigned objects accordingly.
3. Class counsel has abandoned several significant requisitions.

Throughout the Complaint Class counsel contends that "Northern Correct-
ional Institution ("Northern"), a "supermax" prison [is] not intended or
designed to serve as a medical correctional facility". (Complaint j] 1)
"Further, the transfer of COVID-19-positive members of the Classes to Northern
is only worsening the COVID-19 crisis in DOC facilities." (Id. { 47)
Northern's conditions of confinement are singularly oppressive." (Id. | 48)
"Solitary confinement at Northern is not the same as the medical isolation
recommended by the CDC. ...Defendants-Respondents are punishing these
individuals and depriving them of standard of living conditions simply because
they have fallen i11." (Footnote omitted.) (Id. § 50) However the Agreement
has no mention of Northern, transfers to and from, and/or the adequacy of
the facility to house COVID-19 positive prisoners. Class counsel gives CIDOC
significant leeway as it relates to the CTDOC's compliance with CDC

guidelines, social—distancing, etc.. There is no mention of the adequacy
Z ;

 

See, § II.B., above.

-10-
 

Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 11 of 12

of the ventilation systems in the CTpOC facilities, nor how the CTDOC is
transporting seven inmates and two correctional officers in a van to medical
appointments outside the facilities.
IIi. CONCLUSION

Based upon all the reasons stated herein, the Agreement reached in this
class action is unfair, unreasonable and inadequate. Additionally Class
counsel is very liberal when it comes to waiving the class members' rights.
The undersigned class member hereby objects and take exception to the
proffered settlement agreement.

Respectfully Submitted this 8th day of July, 2020, by

. foie
“ : r
t
N

buh vig illeia Le
‘Goséph Halladay
Unnamed class member
Inmate No. 365018

-11—
Case 3:20-cv-00534-JBA Document 138 Filed 07/10/20 Page 12 of 12

CERTIFICATION OF SERVICE

I hereby certify that on July 8,2020, a copy of the foregoing "Notice
Of Objection To Proffered Settlement Agreement" was filed electronically
and "courtesy" copies were mailed to: "Class counsel" Dan Barrett and Elana
Bildner, ACLU Foundation of Connecticut, 765 Asylum Averme, Hartford, Ct.
06105, and Office of the Attorney General, 110 Sherman Street, Hartford,
Ct. 06105. Notice of this filing will be sent by e-mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Courts CM/ECF System.

i

wy Cpl tlledes-
Goseph Halladay
Unnamed Class Member
Inmate No, 365018
MacDougall C.I.
1153 Bast Street South
Suffield, Ct. 06080

 
